Title: To James Madison from William C. C. Claiborne, 10 January 1804
From: Claiborne, William C. C.
To: Madison, James



Sir,
New-Orleans January 10th. 1804
I have the honor to enclose you a copy of the ordinance for establishing a court of Justice in this City, which was alluded to in my last communication. I have only to repeat that this measure was essential to the interests of the City, and was called for by the voice of the society, and I persuade myself that the proceedings of this Tribunal will be marked with justice and moderation. I also enclose for your perusal a copy of some regulations prescribed by me for the arrangement of the shipping in the port of New-Orleans: These regulations were recommended by Mr. Trist, and as far as I can learn, are approved by the Merchants.
The more I become acquainted with the inhabitants of this Province, the more I am convinced of their present unfitness for a representative government. The credulity of the people is only equalled by their ignorance; and a virtuous magistrate resting entirely for support on the suffrages and good will of his fellow citizens in this quarter, would at all times be exposed to immediate ruin, by the machinations of a few base individuals, who with some exertion and address, might make the people think against their will, and act against their interests. I know indeed, that misrepresentation throughout America, has had bad effects with respect to the worthiest men and best measures; but here it would have an unlimited field for mischief. Until therefore, the progress of information, shall in some degree remove that mental darkness which at present so unhappily prevails, and a general knowledge of the American language, laws and customs be introduced, I do fear that a representative government in Louisiana, would be a dangerous experiment. God forbid that I should recommend for this people political provisions, under which oppression of any kind, could be practised with impunity, by persons in power; but I do think that their own happiness renders it advisable that they remain for some years under the immediate guardianship of Congress, and that for the present, a local and temporary government for Louisiana, upon principles somewhat similar to our present territorial governments in their first grade, be established.
I have discovered with regret, that a strong partiality for the French Government, still exists among many of the inhabitants of this City, and it appears to me that Mr. Laussat is greatly solicitous to increase that partiality. With what views I know not, but I have learned that in some circles a sentiment is cherished, that at the close of the war between England and France, the Great Bonaparte will again raise his standard in this country: For my part I attach no importance to this little political speculation: It is dictated more by the wishes of those who busy themselves on the subject, than by any reasonable ground of expectation.

The harmony of society here has experienced some interruptions since my last letter. I find that Mr. Laussat and an Adjutant General of the French Army who accompanied him hither, have been for some time seriously at variance, and have much divided the sentiments of the French officers and citizens. The dispute between these men is carried to great lengths, and their different partizans are violent. Mr. Laussat was lately grossly insulted, (and the safety of his person menaced) in his own house, by a French Marine officer; He claims what the laws of Nations entitle him to, and demands redress for the injury. The officer has been arrested, and is now in confinement. A fracas also took place at a public Ball on thursday last, which altho’ it arose from trifling causes, has occasioned some warmth. It originated in a contest between some young Americans & Frenchmen, whether American or French dances should have a preference. I believe this affair is at an end, but being desirous at the present juncture of communicating every circumstance which might have a political tendency, I have deemed it worthy of mentioning.
I have as yet incurred but little expense in the exercise of my temporary authority. A prudent œconomy shall be kept constantly in view, and I have little doubt, but that Mr. Trist’s receipts will meet my disbursements. I found it necessary to employ an Interpreter of the French and Spanish languages, and a private Secretary, which together with the expense of printing, constitutes at present, the principal items in my account.
I propose taking immediate possession of the Governor’s house, which Governor Salcedo quitted about ten days ago. It is a large building handsomely situated, but much out of repair; and should it be appropriated for the residence of the permanent Governor, some expensive repairs will be necessary to preserve the building from decay, and to render it comfortable.
The Merchants of the City express great anxiety that some law should pass to regulate their commerce. They complain of great injury for want of Registers for their vessels, and being yet subject to export duties and other commercial incumbrances.
I believe Mr. Trist’s conduct has given general satisfaction. This much I can confidently say, that he is attentive to his duties and faithful to the interest of the United States.
Among the inhabitants of this place who stand highest in public estimation, is a Mr. William H. Hulings late Vice Consul at this port. He is a man of integrity, great commercial information and a sincere friend to the Government of the United States. I have taken the liberty to name Mr. Hulings with a view of bringing him to the notice of the President, if he should deem it advisable to confer any subordinate office in the Revenue Department on a citizen of this City.
Mr. Kirby and Mr. Nicholas on their way to Tombigby, arrived in this City the evening before last, and will proceed in two or three days to their place of destination. They have had a tedious passage; but as the business on which they are employed will be speedily dispatched, (for the land claims in that quarter are neither numerous nor complicated) I presume no public injury will arise from the delay.
I find that Mr. Kirby is much pleased with Louisiana, and I learn Mr. Robert Williams is equally so with the Mississippi Territory. Should a territorial Government be established in Louisiana, I am induced to think Mr. Williams and M. Kirby would each accept commissions as Judges of the new Territory. The merits of these worthy men are too well known at the seat of Government to need any recommendation from me.
Since my arrival here I have not received a single letter from the Department of State. In the exercise of my present great discretionary powers, it would be a great relief to me to learn from time to time, the views and wishes of the Executive in relation to this Province. I must confess Sir, that I every day feel an increased solicitude that some arrangements be made by Congress for the temporary Government of this Province. But until this event takes place I will do every thing in my power to promote the general good, and to transmit the Province in harmony and prosperity to the permanent Governor. Accept assurances of my great respect and sincere esteem.
William C. C. Claiborne
P. S. At the particular request of Col. Kirby, and in order to ensure them a more speedy and safe conveyance, I enclose to you sundry letters from him to his friends in Connecticut, which he request[s] you will send to the Post Office to be forwarded.
 

   
   RC, two copies, and enclosures (DNA: RG 59, TP, Orleans, vol. 3); letterbook copy and letterbook copy of enclosures (Ms-Ar: Claiborne Executive Journal, vol. 13). First RC in a clerk’s hand, signed by Claiborne; docketed by Wagner as received 20 Jan. and with the notation: “Quer has it been sent to the Treasury.” Second RC and letterbook copy lack postscript. For enclosures, see n. 1.



   
   Claiborne enclosed printed copies (in French and English) of his 29 Dec. 1803 shipping regulations (1 p.; docketed by Wagner; printed in Rowland, Claiborne Letter BooksDunbar Rowland, ed., Official Letter Books of W C. C. Claiborne, 1801–1816 (6 vols.; Jackson, Miss., 1917)., 1:320–22) and his 30 Dec. 1803 ordinance establishing a court of common pleas (7 pp.; docketed by Wagner; printed ibid., 1:317–19).



   
   For the details of this incident, see Claiborne and Wilkinson to JM, 9 Jan. 1804, and n. 2.



   
   For a different description of the 8 Jan. 1804 incident, see Laussat, Memoirs of My Life, pp. 92–93.



   
   For the appointment of Ephraim Kirby and Robert Carter Nicholas as commissioners for land claims in the Mississippi Territory, see Carter, Territorial Papers, Mississippi, 5:222–24.


